Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant’s arguments see pages 7-15, filed on 02/25/22, with respect to the rejection(s) of claim(s) 1-17, 23-24 under 103 have been fully considered but are not persuasive.	
3.        The independent claim 1 have been amended with new limitation “ a flow element defining a laminar flow channel, the laminar flow channel configured to admit the at least one measuring light beam en route to the at least one measuring light beam reaching the measurement object wherein the liquid guide is configured to direct a jet of liquid into the laminar flow channel, such that at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object.”   Claim 19 has amended with similar limitation.
4.           On page 8 of Applicant’s Arguments/Remarks, Applicants argue: “Nikoonahad fails to disclose, teach, or suggest “a liquid guide [that] is configured to direct a jet of liquid into the laminar flow channel, such that at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object.” With respect to claim 19, Nikoonahad similarly fails to disclose, teach, or suggest: “wherein at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel.””.  The Examiner respectfully disagrees.  
           The following dictionary discloses the definition of wording “along”:
            https://www.collinsdictionary.com/dictionary/english/along
 If you move or look along something such as a road, you move or look towards one end of it.
If something is situated along a road, river, or corridor, it is situated in it or beside it.
Synonyms: next to, near, close to, alongside
 When someone or something moves along, they keep moving in a particular direction.
Synonyms: ahead, on, forwards, in front
 If you say that something is going along in a particular way, you mean that it is progressing in that way.
If someone or something is coming along or is sent along, they are coming or being sent to a particular place.
           According to the above definition, the following figure 3A of Nikoonahad shows light beam B from collimator 320a reflects at point A on the surface of sample 302, and the reflected light beam B’ is detected by detector 324a.  The fluid flow 326 clearly moves/travels along a portion (the area in the following circle C) of at least measuring light beam B toward point A on the surface of sample 302.   The claims do not require that the laminar flow channel must travels parallel to at least a portion of the at least one measuring light beam.   In the other words, Nikoonahad has taught the limitation “at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object.”   
5.        On page 10 of Applicant’s Arguments/Remarks, Applicants argue: “The arrows defining the fluid path in Figure 2 do not point in a constant direction; indeed, the path of the fluid flow 213 depicted there is U-shaped, and the fluid flow would need to be sufficiently turbulent in 
order to achieve the objective of clearing away the slurry 204 in the region of the viewing surface of the sample 202”.  
           However, the following Nikoonahad’s figure 3A, the path of fluid flow 326, the area in the circle C is a straight line, and the portion outside the circle C is U-shape.  This is similarly to 
the Applicants figures 1, 5, that is only the portion of the laminar flow channel 8 is straight line, the portion outside the laminar flow channel at the liquid inlet 28 and liquid output is U-shaped.  
 Further, the current claims do not require that the fluid flow would NOT need to be sufficiently turbulent.  
6.           Regarding to Claim 3, on page 11 of Applicant’s Arguments/Remarks, Applicants argue about the wording “coaxial”.   
              The following dictionary discloses the definition of wording “coaxial”:
 https://www.collinsdictionary.com/dictionary/english/coaxial
              having or being mounted on a common axis
              (of a set of circles) having all the centers on a straight line
https://www.merriam-webster.com/dictionary/coaxial
              having coincident axes
https://www.vocabulary.com/dictionary/coaxial
having a common axis
              The following Nikoonahad’s figure 2 discloses Fluid Intlet pump 212 has a parallel, coaxially, common axis with at least one light beam on axis FF, this is not different from Fluid Intlet 212 is coaxially with light beam measuring light beam FF.  Further, Applicants’ figure 1 also disclose the direction of the jet of liquid outlet of flow lines 6 is parallel, common coaxially with the at least one measuring light beam 5 similarly as Nikoonahad’s figure 2.  Moreover, in current Applicants’ drawing, there is no drawing showing the liquid outlet, and no drawings showing the jet of liquid out of the measuring head coaxially with the at least one measuring light beam.  Appropriate correction is required. 

Grounds for the rejection of claims are provided below as necessitated by amendment.
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Circle C)][AltContent: arrow][AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    773
    476
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.	Claims 1-6, 14-17, 19, are rejected under 35 U.S.C. 103 as being anticipated by Nikoonahad et al. (U.S. Pat. No. 6,628,397) in view of Teaney et al. (U.S. Pat. No. 9,295,391). Hereafter “Nikoonahad”, “Teaney”.  
             Regarding Claims 1, 19, Nikoonahad teaches 
             an optical measuring system configured to perform an optical measurement process on a measurement object by at least one measuring light beam, (figures 1, 2, apparatus 100, 200, object 102, 202, measuring light 108a, 108b);
         a liquid guide having a flow element defining a laminar flow channel, the laminar flow channel configured to admit the at least one measuring light beam en route to the at least one measuring light beam reaching the measurement object, (figures 1, 2, and above figure 3A, flowing fluid 104, 213, 326, is not different from a flow element, channel contain the flowing fluid in area circle C is not different from a laminar flow channel. Light in 108a, 216, beam B, and Light out 108b, 216, beam B’, these light beams reach the measurement object elements 102, 202, sample 302 at point A).
         Wherein the liquid guide is configured to direct a jet of liquid into the laminar flow channel, such that at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object, (figures 1, 2, flowing fluid 104, 213, inlet of fluid pump 212 is not different from a jet of liquid into the laminar flow channel.  The above figure 3A, the channel contains the flowing fluid in area circle C is not different from a laminar flow channel.  Further, the above figure 3A of Nikoonahad shows light beam B from collimator 320a reflects at point A on the surface of sample 302, and the reflected light beam B’ is detected by detector 324a.  The fluid flow 326 clearly moves/travels along a portion (the area in the following circle C) of at least measuring light beam B toward point A on the surface of sample 302.   The claims do not require that the laminar flow channel must travels parallel to at least a portion of the at least one measuring light beam.  Please see the explanation in above paragraphs 3-5).
             Moreover, regarding Claim 19, Nikoonahad teaches measuring head, (figure 3A, elements 316, 320a-c are not different from measuring head), receiving a reflected light, (figures 1, 2, Light out 108b is not different from reflected light), ascertaining a distance relating to the measurement object, (column 5, lines 66-67; Column 6, lines 1-12; Figures 1, 2, 3A.  It is inherent that the dimension/size of the hole 208, distance/position from elements 320a-c, 324a-b, to the object 202, 302, are ascertained in order to receive the reflected light out reflected from the sample and to form the viewing area into the center of which the fluid is pumped).
           However, Nikoonahad does not teaches measuring light beam formed from a broad- band measuring light.  Teaney teaches measuring light beam formed from a broad- band measuring light, (column 5, lines 16-21).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having broad- band measuring light in order to perform high-resolution imaging.

             Regarding Claim 2, although Nikoonahad does not teach the optical measuring system is configured to perform one selected from the group of a spectral-interferometric and a chromatic- confocal distance measurement process, Teaney teaches (column 3, lines 1-15; Column 9, lines 11-20).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having a spectral-interferometric or a chromatic- confocal distance measurement in order to include the ability to achieve higher spectral resolutions.

             Regarding Claim 3, Nikoonahad teaches the liquid outlet is configured to direct the jet of liquid out of the measuring head coaxially with the at least one measuring light beam, (the following Nikoonahad’s figure 2 discloses Fluid Intlet pump 212 has a parallel, coaxially, common axis with at least one light beam on axis FF, this is not different from Fluid Intlet 212 is coaxially with light beam measuring light beam FF.   Further, Applicants’ figure 1 also disclose the direction of the jet of liquid outlet of flow lines 6 is parallel, common coaxially with the at least one measuring light beam 5 similarly as Nikoonahad’s figure 2.  Please see the explanation in paragraph 6 above).


[AltContent: textbox (F)][AltContent: textbox (F)][AltContent: connector][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    290
    412
    media_image2.png
    Greyscale


             Regarding Claim 4, Nikoonahad teaches a nozzle opening of a nozzle (the above figure 2, element B is not different from a nozzle opening) having a nozzle chamber, (the above figure 2, element B is not different from a nozzle chamber), and wherein the flow element is configured as a nozzle chamber insert (the above figure 2, element C is not different from a nozzle chamber insert).  

             Regarding Claim 5, Nikoonahad teaches the flow element is configured as a hollow cylinder oriented coaxially with the at least one measuring light beam, the hollow cylinder defined an at least partially by a liquid-permeable wall, (the above figure 2, hollow cylinder 208, Light in and Light out).
             Regarding Claim 6, Nikoonahad teaches the wall defines symmetrically arranged radial holes, (the above figure 2, hollow cylinder 208 with wall D).
              Regarding Claim 14, although Nikoonahad does not teach the optical measuring system comprises a deflection mirror, Teaney teaches, (figure 2, A-F, mirrors 44, reflecting 36 is not different from a deflection mirror).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having a deflection mirror in order to guide inspection light beam.

              Regarding Claim 15, Nikoonahad teaches an optical unit configured to form a liquid-tight connection to the at least one measuring head, (figure 3A is not different from measuring head), and to decouple a measuring light reflected back by a measurement object, (figures 1, 2, Light out 108b is not different from a measuring light reflected back by a measurement object 102).  Although Nikoonahad does not teach the optical unit further configured to feed a broad-band light into the at least one measuring head, Teaney teaches measuring light beam formed from a broad- band measuring light, (column 5, lines 16-21).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having broad- band measuring light in order to perform high-resolution imaging.

                   Regarding Claim 16, Nikoonahad teaches a fiber connection configured to connect a multimode fiber to the at least one measuring head; and a sheath positioned adjacent to the multimode fiber, (figures 3A, 4, elements 318, 426).  Although Nikoonahad does not teach the sheath configured to receive an air supply hose, it is inherent that the fluid is supplied by the Fluid pump in figure 2 by an air pressure or an equivalent air supply hose.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having an air supply hose in order to pump fluid for the inspection system.
     Regarding Claim 17, Nikoonahad teaches the sheath contains a free space not occupied by either the multimode fiber or the air supply hose, (the above figure 2, area E).
10.	Claim 20, are rejected under 35 U.S.C. 103 as being anticipated by Nikoonahad et al. (U.S. Pat. No. 6,628,397) in view of Teaney et al. (U.S. Pat. No. 9,295,391) further in view of Agata et al. (U.S. Pub. No. 2017/0301751). Hereafter “Nikoonahad”, “Teaney”, “Agata”.  
            Regarding Claim(s) 20, Nikoonahad teaches all the limitations of claim 19 as stated above except for monitoring a thickness of the semiconductor wafer during wet-grinding of the semiconductor wafer.  Agata teaches monitoring a thickness of the semiconductor wafer during wet-grinding of the semiconductor wafer ([0101]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by monitoring a thickness of the semiconductor wafer during wet-grinding of the semiconductor wafer in order to obtain desired thickness, (Agata, [0101]).

11.	Claim 21, are rejected under 35 U.S.C. 103 as being anticipated by Nikoonahad et al. (U.S. Pat. No. 6,628,397) in view of Teaney et al. (U.S. Pat. No. 9,295,391) further in view of Benvegnu et al. (U.S. Pub. No. 2009/0262353). Hereafter “Nikoonahad”, “Teaney”, “Benvegnu”.  
            Regarding Claim(s) 21, Nikoonahad teaches all the limitations of claim 19 as stated above except for the liquid is deionized water.  Benvegnu teaches the liquid is deionized water (claim 12). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having deionized water in order to implement inspection system more efficiently.

12.	Claim 22, are rejected under 35 U.S.C. 103 as being anticipated by Nikoonahad et al. (U.S. Pat. No. 6,628,397) in view of Teaney et al. (U.S. Pat. No. 9,295,391) further in view of Yashiki et al. (U.S. Pat. No. 7,935,217). Hereafter “Nikoonahad”, “Teaney”, “Yashiki”.  
            Regarding Claim(s) 22, Nikoonahad teaches all the limitations of claim 19 as stated above except for a first measuring light beam emitted from a first measuring head to acquire a distance to a surface of a semiconductor wafer and a second measuring light beam emitted from a second measuring head to acquire a distance to a contact surface adjacent to an edge of the semiconductor wafer, and wherein the step of ascertaining a distance relating to the measurement object comprises the step of evaluating components of the first measuring light beam and components of the second measuring light beam reflected by the measurement object.  Yashiki teaches a first measuring light beam emitted from a first measuring head to acquire a distance to a surface of a semiconductor wafer and a second measuring light beam emitted from a second measuring head to acquire a distance to a contact surface adjacent to an edge of the semiconductor wafer, and wherein the step of ascertaining a distance relating to the measurement object comprises the step of evaluating components of the first measuring light beam and components of the second measuring light beam reflected by the measurement object (claim 5). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nikoonahad by having a first measuring head to acquire a distance to a surface and a second measuring head to acquire a distance to a contact surface adjacent to an edge in order to implement inspection system more efficiently.

Allowable Subject Matter
13.          Claims 7-13, 18, 23-24, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The allowable Subject matter for claim 18 was indicated in office Action mailed on 12/15/21.
15.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 7. 
16.          As claim 7, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring head of a distance measuring device comprising the laminar flow channel configured to admit the at least one measuring light beam en route to the at least one measuring light beam reaching the measurement object wherein the liquid guide is configured to direct a jet of liquid into the laminar flow channel, such that at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object wherein the flow element is configured as a hollow cylinder oriented coaxially with the at least one measuring light beam, the hollow cylinder defined at least partially by a liquid-permeable wall wherein the liquid-permeable wall is defined according to a predetermined porosity; in combination with the rest of the limitations of claims 1, 5 and 7.
17.          As claim 23, the prior art of record taken alone or in combination, fails to disclose or render obvious a process for acquiring a distance relating to a measurement object, the process comprising the steps of: producing, by a liquid guide having a flow element defining a laminar flow channel, a jet of liquid directed at the measurement object, the liquid guide configured to direct the jet of liquid into the laminar flow channel: and admitting the at least one measuring light beam through the laminar flow channel en route to the at least one measuring light beam reaching the measurement object; wherein at least a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel, and ascertaining a distance relating to the measurement object; wherein the jet of liquid has a flow speed of between 0.5 l/m and 5 l/m; in combination with the rest of the limitations of claims 19 and 23.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
		
April 14, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877